          Case 4:17-cv-00780-DPM Document 58 Filed 05/03/19 Page 1 of 12




                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF ARKANSAS
                         WESTERN DIVISION 4
   JAMES ANDREW TANNER                            PLAINTIFF

   vs.                              No. 4:17-CV-00780-DPM

   KURT ZIEGENHORN, ET. AL.                                                DEFENDANTS


           BRIEF IN SUPPORT OF PLAINTIFF’S RESPONSE IN OPPOSITION
                      TO DEFENDANT’S MOTION TO DISMISS

                Comes now, the Plaintiff James Andrew Tanner, by and through his attorney, W.

   Whitfield Hyman of King Law Group, PLLC and for his brief in support of Plaintiff’s

   response in opposition to Defendant’s motion to dismiss (Doc. 57) states the following:

                                       Factual Background

         Mr. Tanner posted many Facebooks comments on the Arkansas State Police Facebook

page. Mr. Tanner only has a record of six such comments. See Document 42, pg 3 paragraph 13.

All of those comments were deleted or hidden from view on the ASP page by Arkansas State

Police employees. Id. Eventually, Mr. Tanner was blocked form participation in the ASP

Facebook page. Id at pg 4, paragraph 20. Col. Bill Bryant was not even aware that anyone was

having their Facebook comments hidden from the ASP Facebook page or their participation

banned from the ASP Facebook page until he was served with this lawsuit. See Id at pg 6,

paragraph 30.

                                    1. The First Deleted Comment

         All of the facts regarding this incident may be found in the complaint, Document 42,

page 4 and 5, from paragraphs 21-28. In February, 2016, the Arkansas State Police decided to

recognize the promotion of one of their officers in a post on the Arkansas State Police Facebook
        Case 4:17-cv-00780-DPM Document 58 Filed 05/03/19 Page 2 of 12




page. The post read, in relevant portion: “The State Police Commission also approved the

recommendations for promotion of four other State Troopers. Lieutenant Mike Kennedy was

promoted to the rank of captain. Kennedy, 42, of Benton, is a twenty-two year veteran of the

department. Captain Kennedy has devoted the past nine years of his career assigned to the

department’s training section and as assistant commander of the Arkansas State Police

Administrative Services Division where he will continue in that role.” Drew, a follower of the

page, recognized the name “Mike Kennedy” as one of the men who had conducted the internal

investigation in response to Drew’s complaints. This individual had investigated Drew’s

complaints and determined that Ziegenhorn had done nothing wrong. Drew decided to take to

social media in order to inform the public of the corruption in the ASP. Drew stated “I have this

guy's autograph. He supports crooked cops, so that makes him a crooked cop in my book. He

needs to be held accountable as well if he is going to support the unlawful actions of his

officers...[link to picture of document from ASP]... This guy sucks.” and attached a link to

picture of the notice from the ASP to the comment. This comment was deleted by employees of

the Arkansas State Police, Elizabeth Chapman and ordered by Mike Kennedy. The Arkansas

State Police claim that "All of the reasons why" Drew Tanner's Facebook comments were

deleted were because they were “Abusive comments and/or profanity in violation of the

Arkansas State Police Facebook Terms and Conditions." When asked if the Arkansas State

Police had ever used a post containing profanity, they responded that they never have. However,

the Arkansas State Police have used the word “sucks” in this context in one of their posts.

Therefore, the word “sucks” is not profanity and that was not the reason why Drew’s comment

was deleted the next day. Although Mr. Tanner was informed by a page administrator that he
           Case 4:17-cv-00780-DPM Document 58 Filed 05/03/19 Page 3 of 12




may repost his comment, Mr. Tanner did so and yet his subsequent identical comment was still

deleted.

                                   2. The Second Deleted Comment

       All of the facts regarding this incident may be found in the complaint, Document 42,

page 6, from paragraphs 31-33.

       Drew’s next deleted comment was under the following post on the ASP page dated

Tuesday, March 1, 2016 about a little-known statute. Under that post, Drew commented: "Are

you familiar with 5-54-122? Specifically (c)(1) D and E? At least one of your troopers

committed this crime. You know who it is.” A.C.A. 5-54-122 is the "Filing False Report with

Law Enforcement Agency" statute. Subsection (c)(1) lists different ways you can violate the

statute for it to be a class D felony. In that list is (D) which describes a violation where the intent

of the person filing the false report has to be an attempt by the filer to cover up their own crime,

and (E) which describes a violation where the false report has to lead to the arrest of another

person. This comment was deleted by employees of the Arkansas State Police, Elizabeth

Chapman by order of Mike Kennedy the next day.

                      3. The Third, Fourth, Fifth, and Sixth Deleted Comments

       All of the facts regarding this incident may be found in the complaint, Document 42,

   page 6, from paragraphs 35-46.

       Under a September 14th, 2016 post by the Arkansas State Police showing a recent class of

   Arkansas State Troopers, Mr. Tanner made the following comment at 7:03 p.m.: "Just don't

   be like that douche, Trooper Ziegenhorn." Mr. Tanner quickly realized it had been deleted, so

   he made another comment that used different terms at 7:27 pm: "Just don't be like that fascist
        Case 4:17-cv-00780-DPM Document 58 Filed 05/03/19 Page 4 of 12




   pig, Trooper Ziegenhorn. Frustrated that these comments had been deleted, he changed them

   one last time at 7:29 p.m. “Just don't be like that fascist pig, Trooper Ziegenhorn, aka

   douchebag." At 8:01 pm Mr. Tanner sent a message to an administrator of the Facebook page

   telling them “go fuck yourself you fascist pig.” Mr. Tanner’s sixth comment was "So

   handcuffing someone and detaining them without any probable cause, stealing from them,

   then letting them go is taught in this class, or is that something that DOUCHEBAG

   Ziegenhorn learned on his own?" Shortly after this comment, Mr. Tanner was banned from

   participation in the Arkansas State Police Facebook page.

       Mr. Tanner contends there were no policies and procedures or terms and conditions for

using the Arkansas State Police Facebook Page publicly available. See Document 42, page 5,

paragraph 25.

                                    STANDARD OF REVIEW

       The Court resolves motions to dismiss by taking the pleaded facts as true, examining

whether this is an unusual case only where the complaint demonstrates “some insuperable bar to

relief.” Frey v. City of Herculaneum, 44 F.3d 667, 671 (8th Cir.1995) (omitting quotation and

discussing identical standard for 12(b)(6) motion). Hirsh v. lecuona, No. 8:06CV13, 2006 WL

2873664, at 1 (D. Neb. Oct. 6, 2006), citing Schmedding, infra.

                                             ARGUMENT

       The Plaintiff does not want to rehash all of the arguments outlined in his response as to

why the Facebook page is currently considered at least a nonpublic forum, for those arguments

we urge the court to examine our response to the Defendant’s Motion to Dismiss in Document

50. While it is true the law evolves, the Defendant’s alleged “confusion” on what Drew’s first

amendment rights were at the time should be evaluated with the understanding that there has
           Case 4:17-cv-00780-DPM Document 58 Filed 05/03/19 Page 5 of 12




never been a “government speech” analysis that would conceivably cover a government owned

Facebook page in the 8th Circuit or elsewhere, and viewpoint discrimination has never been

acceptable. Moreover, criticism of the police has been a bedrock of free speech rights and has

always been treated with increased protection by the courts. The Fourth Circuit has stated that

the government “of course” would open a forum for speech by creating a website that includes a

“ ‘chat room’ or ‘bulletin board’ in which private viewers could express opinions or post

information,” or that otherwise “invite[s] or allow[s] private persons to publish information or

their positions.” Page v. Lexington Cnty. Sch. Dist. One, 531 F.3d 275, 284 (4th Cir. 2008).

Government Facebook pages are such websites, “Upon concluding that interactive component of

the Chair’s Facebook Page amounts to a public forum, we would normally need to determine

whether it constitutes a traditional public forum or designated or limited public forum. In the

present case, however, we need not decide that question because Randall’s ban of Davison

amounted to ‘viewpoint discrimination,’ which is ‘prohibited in all forums.’ Davison v. Randall,

912 F.3d 666, 687 (4th Cir. 2019), as amended (Jan. 9, 2019).

     I.       The ASP Facebook Page Does Not Meet Previous 8th Circuit Standards for

                                           Government Speech

          Although the Supreme Court has taken up the idea of government speech many times

after Roach, the 8th Circuit’s Roach test has not been explicitly overturned, and may still be

relevant when evaluating government speech. To determine whether speech is government

speech, the 8th circuit has followed a four-point test set out by the other circuits after Johanns:

(1) the central “purpose” of the program in which the speech in question occurs;

(2) the degree of “editorial control” exercised by the government or private entities over the

content of the speech;
         Case 4:17-cv-00780-DPM Document 58 Filed 05/03/19 Page 6 of 12




(3) the identity of the “literal speaker”; and

(4) whether the government or the private entity bears the “ultimate responsibility” for the

content of the speech. Roach v. Stouffer, 560 F.3d 860, 865 (8th Cir. 2009).

                                         i. Central Purpose

“The primary purpose of Missouri's specialty plate program is to allow private organizations to

promote their messages and raise money and to allow private individuals to support these

organizations and their messages.” Id. The Arkansas State Police states they would like us to

believe the purpose of their Facebook page in their “terms and conditions”:

“The purpose of the Arkansas State Police Facebook page is to permit authorized employees of

the Department to provide the public with information concerning the Arkansas State Police’s

mission, goals, programs, activities, events, news, stories, photographs, and videos and to

disseminate other information and material intended to increase public awareness of and enhance

respect for the Arkansas State Police and its members and employees. Please note that this is a

purposefully controlled online site established for this limited purpose.”

See “Terms and Conditions”

https://www.facebook.com/pg/ARStatePolice/about/?ref=page_internal

        However, over the past few years the Arkansas State Police Facebook page has solicited

input from their users to create non-pre-approved content in the comments of the page hundreds

of times. See

https://www.facebook.com/ARStatePolice/photos/a.318590841644604/925902487580100/?type

=3&theater . Finally, Facebook itself describes Pages as a way for entities to have a multi-

faceted interaction with users, which is much more than merely “disseminating information.”
         Case 4:17-cv-00780-DPM Document 58 Filed 05/03/19 Page 7 of 12




See: https://www.facebook.com/notes/facebook/facebook-tips-whats-the-difference-between-a-

facebook-page-and-group/324706977130/. In the “Help Section” of Facebook, the portion

concerning Pages starts off with the first subheading as how to “Like and Interact With Pages.”

https://www.facebook.com/help/1771297453117418/?helpref=hc_fnav. Disseminating

information is for static websites, which the ASP already has. See http://asp.arkansas.gov/.

        Based on this information, it is easy to conclude that the “central purpose” to engage with

users on the Facebook platform, a large portion of which includes soliciting comments from

private actors. This factor puts the Plaintiffs’ comments squarely in the private speech analysis,

not government speech analysis.

                                   ii. Degree of Editorial Control

        The 8th circuit agreed with the 9th circuit when it sampled this quote in reference to

license plates “de minimis editorial control over the plate design and color does not support a

finding that the messages conveyed by the organization constitute government speech.” Roach v.

Stouffer, 560 F.3d 860, 866 (8th Cir. 2009). “[T]he statutory requirements address[ed] who may

speak, not what they may say.” The Supreme Court determined that when “the government sets

the overall message to be communicated and approves every word that is disseminated," the

speech is government speech. Johanns v. Livestock Mktg. Ass'n., 125 S.Ct. 2055 (2005). The

State allowed up to hundreds of comments on each post, in order for them to invoke this factor in

their favor they would have to assert that they chose who spoke, chose which words each user

specifically could use, and approved every word of every comment. That is not the case,

therefore they did not have the degree of editorial control that is necessary to tilt this factor in

their favor, and Plaintiff’s comments would be considered private speech under this analysis.
         Case 4:17-cv-00780-DPM Document 58 Filed 05/03/19 Page 8 of 12




                               iii.    Literal Speaker

       The Identity of the “Literal Speaker” This is the most obvious factor that would not be in

the Defendants’ favor when evaluating whether speech is private or governmental. On Facebook

each comment has a name next to it along with a picture of the commenter. See

https://www.facebook.com/ARStatePolice/photos/a.318590841644604/925902487580100/?type

=3&theater . Clearly, the “literal speaker” in this case would be the private citizen, tipping this

factor in favor of evaluating the comments at hand as “private speech.”

               iv.     Who Bears the Ultimate Responsibility for the Content of the Speech

       Whether it be a defamation case or the criminal charge of terroristic threatening,

obviously the ultimate responsibility of what is posted on the page would lie on the shoulders of

the commenter, not of the governmental entity providing the forum. Summum and would not

apply according to the Dissent in Walker “[T]here is no history of landowners allowing their

property to be used by third parties as the site of large permanent monuments that do not express

messages that the landowners wish to convey. Walker v. Texas Div., Sons of Confederate

Veterans, Inc., 135 S. Ct. 2239, 2259 (2015). However, social media is often a hub for lively

debate. While in the past there may have been difficulty in identifying the most important places

(in a spatial sense) for the exchange of views, today the answer is clear. It is cyberspace—the

“vast democratic forums of the Internet” in general... and social media in particular. Packingham

v. North Carolina, 137 S. Ct. 1730, 1735, 198 L. Ed. 2d 273 (U.S. 2017) (internal citations

omitted). As Packingham alludes, Facebook pages and profiles are often used for

communication, argument, and debate. "Spatial limitations played a prominent part in our

analysis. 'Public parks can accommodate only a limited number of permanent monuments,' and

consequently permanent monuments 'monopolize the use of the land on which they stand and
         Case 4:17-cv-00780-DPM Document 58 Filed 05/03/19 Page 9 of 12




interfere permanently with other uses of public space.'" Walker at 2239, 2259. The amount of

space allowed on a Facebook post or comment is unlimited. In fact, if a comment is too long,

Facebook requires you to click “more” if you want to see that comment expanded. A Facebook

user would not be able to monopolize an entire thread. In fact, the ASP could have had a policy

of “no more than one comment per post per Facebook user” and that would have been

Constitutional. However, the ASP chose to practice an illegal “viewpoint discrimination” policy.

           iv.     The ASP Created a Forum

       If the speech at issue not “government speech” and the speech is in a space controlled by

the government, the speech is occurring in one of four types of forums created by the

government: public forums, designated public forums, limited public forums, and nonpublic

forums. See Pleasant Grove City, Utah v. Summum, 555 U.S. 460, 484, 129 S. Ct. 1125, 1127,

1140, (2009). Once it has opened a limited forum the State must respect the lawful boundaries it

has itself set. The State may not exclude speech where its distinction is not “reasonable in light

of the purpose served by the forum… nor may it discriminate against speech on the basis of its

viewpoint.” Rosenberger v. Rector & Visitors of Univ. of Virginia, 515 U.S. 819, 829, 115 S. Ct.

2510, 2517, 132 L. Ed. 2d 700 (1995. The type of forum created by the ASP is not important

here, because the Plaintiffs have sufficiently plead viewpoint discrimination, which is

impermissible in any of the forums created by a government entity. Id.

           II. INDIVIDUAL LIABILITY FOR DELETING FACEBOOK COMMENTS

       Defendants have the burden of proving Plaintiff did not have a clearly-established First

Amendment right at the time of the events in question. See e.g., Siegert v. Gilley, 500 U.S. 226,

231, 111 S. Ct. 1789, 1792–93, 114 L.Ed.2d 277 (1991); Watertown Equip. Co. v. Norwest Bank

Watertown, 830 F.2d 1487, 1490 (8th Cir.1987); and Burnham v. Ianni, 119 F.3d 668, 674 (8th
        Case 4:17-cv-00780-DPM Document 58 Filed 05/03/19 Page 10 of 12




Cir. 1997). Contrary to Defendants’ insinuation, there need not be such a painfully specific case

on point for Plaintiff to prevail. “In the absence of binding precedent, a court should look to all

available decisional law including decisions of state courts, other circuits and district courts....”

Burnham, supra, at 677. The Facebook page at issue in this case is at best a nonpublic forum, but

probably a limited public forum, the individual Defendants should be judged on their actions as

if they were evaluating forum analysis, not hiding behind the smoke screen of how new social

media is. Indeed, this Court should consider Burnham v. Ianni, which revolved around a display

case in a university, where several staff members displayed photographs of themselves holding

weapons. Id. at 671. The school chancellor removed only photographs displaying weapons from

the display. Id. at 672. Determining that the chancellor was not entitled to qualified immunity,

the court stated that the nature of the forum did not matter, but, rather, the issue was that the

protected speech was a clearly established right. “The display case was designated for precisely

the type of activity for which the Kohns and Professors Burnham and Marchese were using it. It

was intended to inform students, faculty and community members of events in and interests of

the history department. The University was not obligated to create the display case, nor did it

have to open the case for use by history department faculty and students. However, once it chose

to open the case, it was prevented from unreasonably distinguishing among the types of speech it

would allow within the forum.” Id. at 676. In rejecting the chancellor’s claim to qualified

immunity, the Burnham court stated, “Here, ...we have long established, binding precedent

totally supportive of plaintiffs' claims. The Supreme Court and this court have both clearly and

directly spoken on the subject on numerous occasions and in years long prior to the 1992

censorship by Ianni.” Id. at 677.
        Case 4:17-cv-00780-DPM Document 58 Filed 05/03/19 Page 11 of 12




       Due to the extensive case law that suppressing speech critical of police departments

outweighs other government interests, the Defendants were on notice that deleting the Facebook

comments and posts outweighed the government’s interest in practicing “government speech.”

The egregiousness of that scenario and the importance that it be heard far outweighed any other

governmental interest. The Federal District Courts are littered with successful claims Facebook

comment deletion free speech claims, in addition to the case cited by the Defendants, there have

been successful cases in Virginia, Hawai’i, Maine, and Indiana. See: Davison v. Loudoun City.

Bd. of Supervisors, 267 F. Supp. 3d 702, 716 (E.D. Va. 2017), Hawaii Def. Found. v. City &

City. of Honolulu, No. CIV. 12-00469 JMS, 2014 WL 2804448, (D. Haw. June 19, 2014),

Leuthy v. LePage, No. 1:17-CV-00296-JAW, 2018 WL 4134628 (D. Me. Aug. 29, 2018), and

citing https://www.indystar.com/story/news/2016/08/04/beech-grove-aclu-reach-settlement-

facebook-case/88075666/ accessed on 10/30/2018. The District Court in LePage held “The

Governor is correct that the government's own speech is immune from First Amendment

scrutiny,… however, he fails to persuade the Court on this motion to dismiss that his speech is at

issue in this case. Based solely on the allegations in the Complaint, the Court must disagree with

the premise that all of the information on the Governor's Facebook page constitutes his speech.

The posts on the Facebook page are labeled with the name of the person who posted them, and

the Governor's speech—his posts—is distinct from the private citizen posts.” ), Leuthy v.

LePage, No. 1:17-CV-00296-JAW, 2018 WL 4134628 (D. Me. Aug. 29, 2018). LePage went

further to decline to extend the legal reasoning in Morgan and also noted that there were factual

differences in the cases. Id. and Morgan v. Bevin, 298 F. Supp. 3d 1003 (E.D. Ky. 2018). The

district court in Morgan deemed the accounts “privately owned channels of communication and

are not converted to public property by the use of a public official.” Id. at 1011. Morgan is also
        Case 4:17-cv-00780-DPM Document 58 Filed 05/03/19 Page 12 of 12




distinguishable from this case, Governor Bevin stated that he blocks both positive and negative

comments that are off topic. Id at 1003, 1008. Also the Court held that it was the governor’s

“personal” speech, because he is speaking on his own behalf, even if it was on his own behalf as

a public official. Id at 1003, 1010–11. That analysis does not translate to this case where the

Facebook page in question is the name of a governmental department, the department is not an

elected politician who may have greater or different levels of immunity regarding his

suppression of speech, and the Governor was at least attempting to enforce the rules of a limited

public forum. Id.

    Just as the Burnham court, this Court should not allow Defendant to erect a barrier to

Plaintiff’s claim based on lack of an eerily similar Facebook case. Rather, this Court must

recognize the large body of case law concerning freedom of speech, evaluate the principles of the

law, regardless of forum, and deny Defendants’ motion on this ground.

        For the foregoing reasons, and the standard of review for such motions, Defendants’ must

fail.

                                                      Respectfully submitted,
                                                      JAMES ANDREW tanner
                                                      Plaintiff

                                              By:     /s/ William Whitfield Hyman______
                                                      W. Whitfield Hyman
                                                      King Law Group PLLC
                                                      300 N. Sixth Street
                                                      Fort Smith, AR 72901
                                                      479-782-1125
                                                      479-785-1657 Fax
                                                      ABA # 2013081
                                                      Hyman@arkansaslawking.com
                                                      ATTORNEY FOR PLAINTIFF
